  Case 1:21-cv-02681-NLH Document 2 Filed 03/04/21 Page 1 of 5 PageID: 49



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
LARRY RAY JOHNSON,             :
                               :    Civ. No. 21-2681 (NLH)
          PETITIONER,          :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
THOMAS E. BERGAMI,             :
                               :
          RESPONDENT.          :
______________________________:

APPEARANCE:

Larry Ray Johnson
16702-084
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

     Petitioner pro se

HILLMAN, District Judge

     WHEREAS, Petitioner Larry Ray Johnson filed a petition for

writ of habeas corpus under 28 U.S.C. § 2241, see ECF No. 1; and

     WHEREAS, Rule 4 of the Rules Governing Section 2254 Cases,

applicable to § 2241 cases through Rule 1(b) of the Rules

Governing Section 2254 Cases, requires the Court to dismiss any

claims that clearly would not entitle Petitioner to relief; and

     WHEREAS, Petitioner argues in Ground I that the three

strikes provision of 28 U.S.C. § 1915(g) does not apply when a

prisoner is in imminent danger of serious physical injury.            ECF

No. 1 at 6.   Section 1915 does not apply in habeas corpus
    Case 1:21-cv-02681-NLH Document 2 Filed 03/04/21 Page 2 of 5 PageID: 50



proceedings.     Therefore, Petitioner’s arguments regarding § 1915

are dismissed; and

      WHEREAS, Petitioner claims in Ground II prison officials

retaliated against him by taking his writing instruments and

legal papers. Id.      This claim may not be brought in a habeas

corpus proceeding because it does not concern the “core of

habeas,” i.e., the validity of his conviction or the fact or

length of his sentence.       Leamer v. Fauver, 288 F.3d 532, 542 (3d

Cir. 2002).     These claims are dismissed from Petitioner’s § 2241

proceedings; 1 and

      WHEREAS, Petitioner argues his due process rights were

violated in a disciplinary proceeding, ECF No. 1 at 7.             This

claim is properly brought in a § 2241 proceeding and may proceed

at this time; and

      WHEREAS, Petitioner names persons other than the warden of

FCI Fairton as respondent.        The only proper respondent in a §


1  The Court notes that “prisons are constitutionally bound to
provide inmates with adequate food, clothing, shelter, and
medical care, and must furnish paper and pen to draft legal
documents and stamps to mail them.” Bruce v. Samuels, 577 U.S.
82, 89 (2016) (cleaned up). Ordinarily the Court would sever
Ground II and create a civil rights action, but Petitioner filed
such an action in November 2020, Johnson v. Bergami, No. 20-
15436 (D.N.J. filed Nov. 2, 2020). The Court administratively
terminated the complaint as Petitioner did not pay the filing
fee or complete an in forma pauperis application. Id. at ECF
No. 3. Petitioner wrote to the Court that he was disqualified
from proceeding in forma pauperis under 28 U.S.C. § 1915(g)’s
three strikes rule and asked the Court to dismiss his complaint.
Id. at ECF No. 5.

                                      2
  Case 1:21-cv-02681-NLH Document 2 Filed 03/04/21 Page 3 of 5 PageID: 51



2241 proceeding is the person having custody of the Petitioner,

i.e., the warden, Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004)

(“in habeas challenges to present physical confinement . . . the

default rule is that the proper respondent is the warden of the

facility where the prisoner is being held[.]”); and

     WHEREAS, the Court will require the United States to answer

the petition’s allegations that Petitioner’s due process rights

were violated in connection with his disciplinary proceeding,

listed as Grounds III and IV in the petition.         Grounds I and II

are dismissed,

     THEREFORE, IT IS on this       4th       day of March, 2021

     ORDERED that the application to proceed in forma pauperis,

ECF No. 1-2, is granted; and it is further

     ORDERED that the Clerk shall serve a copy of the Petition,

ECF No. 1, and this Order upon Respondent by regular mail, with

all costs of service advanced by the United States; and it is

further

     ORDERED that the Clerk shall forward a copy of the Petition

and this Order to the Chief, Civil Division, United States

Attorney’s Office, at the following email address:          USANJ-

HabeasCases@usdoj.gov; and it is further

     ORDERED that, where the Petition appears to be beyond the

jurisdiction of the Court, within thirty (30) days of the date




                                    3
  Case 1:21-cv-02681-NLH Document 2 Filed 03/04/21 Page 4 of 5 PageID: 52



this Order is filed, Respondent may file a Motion to Dismiss the

Petition on jurisdiction grounds only; and it is further

     ORDERED that, if a Motion to Dismiss is filed, Petitioner

shall have thirty (30) days to file an opposition brief, in

which Petitioner may argue any bases for jurisdiction, and to

which Petitioner may attach any relevant exhibits; and it is

further

     ORDERED that, if Petitioner files an opposition, Respondent

shall have fourteen (14) days to file a reply brief; and it is

further

     ORDERED that, if the Motion to Dismiss is subsequently

denied, the Court will then direct Respondent to file a full and

complete answer; and it is further

     ORDERED that if Respondent does not file a Motion to

Dismiss the Petition, the Respondent shall file a full and

complete answer to the petition’s in Grounds III and IV within

thirty (30) days of the entry of this Order; and it is further

     ORDERED that Grounds I and II are dismissed, 28 U.S.C. §

2254 Rule 4; and it is further

     ORDERED that Respondent shall file and serve with the

answer certified copies of all documents necessary to resolve

Petitioner’s claims and affirmative defenses, including but not

limited to copies of any administrative remedies filed by

Petitioner relevant to the asserted claims; and it is further

                                    4
  Case 1:21-cv-02681-NLH Document 2 Filed 03/04/21 Page 5 of 5 PageID: 53



     ORDERED that within thirty (30) days of receipt of the

answer, Petitioner may file a reply to the answer; and it is

further

     ORDERED that any request to deviate from this Order to

Answer shall be made by motion; and it is further

     ORDERED that within seven (7) days of Petitioner’s release,

be it parole or otherwise, Respondent shall electronically file

a written notice of the same with the Clerk; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.




                                            s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    5
